 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     United States Of America,                  CASE NO.: 21-CR-1603-JLS
10
                         Plaintiff,             Hon. Janis L. Sammartino
11
           v.                                   ORDER
12
     Steven Michael Rice
13
                         Defendant.
14
15
16         Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
17   Hearing/Trial Setting currently set for July 9, 2021 at 1:30 p.m. be continued to July
18   30, 2021 at 1:30 pm. The Court further orders that the time necessary for the
19   continuance is excluded under the Speedy Trial Act to allow defense counsel to
20   prepare and in the interests of justice.
21         SO ORDERED.
22   Dated: June 30, 2021
23
24
25
26
27
28
